Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 1/28/2022 is acknowledged. Claims 3, 5, 8, 10, 13, 15, 18 and 20 are cancelled. Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17 and 19 are amended. Claims 21-28 are newly added. It is noted that the status of claim 9 has not been indicated as (Currently Amended). 
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, 21-28 are pending and have been examined, of which claims 1, 6, 11 and 16 are independent. 

Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

The objection to the drawings has been withdrawn. 
The objection to the specification has been withdrawn. 
In view of claim amendments to application and co-pending application, the double patenting rejection has been withdrawn. 
The rejections under 35 USC 112(b) for claims 1-5, 9-10 have been withdrawn. 

Claim Rejections/Objections Maintained and
New Grounds of Rejection Necessitated by the Amendment
In view of the amendment filed, the following rejections or prior arts are maintained for reasons as described in the response to argument section. The amendments are addressed with new grounds of rejections necessitated by the amendment filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20100103887) in view of Yang et al. (US 20170012735) 

 Regarding claim 1, Zhu teaches a data reporting method (Para 11, abstract: endpoints 140 implements effective channel quality indication (ECQI) as a means of reporting which modulation and coding scheme levels are supported; fig 3), comprising: 
determining, by a terminal device, at least one modulation and coding scheme (MCS) threshold (MCS table as shown in table 1, where example in para 15 describes 64QAM ½ as highest MCS, indication for next highest 16QAM ¾ and the lower MCS than second highest 16QAM ½, QPSK ¾ as implied to be supported; here, lower MCS than second highest is considered as at least one MCS threshold; step 320-330, fig 3: endpoint determines highest supported MCS level and if next highest MCS level is supported; para 15: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM 1/2 and that the immediately preceding MCS level, 16QAM 3/4, cannot be supported; base station 120 is informed that it may use any MCS level below the highest MCS level (e.g., 64QAM 1/2, 16QAM 1/2, and QPSK 3/4) except for the immediately preceding MCS level (e.g., 16QAM 3/4); further para 46 also clarifies that if ECQI indicates 64QAM ½, it implies that the endpoint can receive every MCS level that requires lower SNR (e.g., QPSK 1/2, 3/4 and 16QAM 1/2 and 3/4) unless the MCS level inversion bit is set to indicate that the immediate preceding MCS level is not supported--in which case 16QAM 3/4 would be excluded; thus, the endpoint determines that 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table are supported), wherein the at least one MCS threshold is less than a fourth MCS threshold (in fig 3, step 320, the highest supported MCS is determined, and in step 330, the next highest MCS level being supported is determined; as shown in table 1, the MCS 16QAM ½, QPSK ¾, ½ are lower than the second highest MCS 16QAM ¾ ) and wherein the at least one MCS threshold and the fourth MCS threshold are associated with an MCS table corresponding to a highest modulation scheme supported by the terminal device (table 1, para 15, 46 describe that the second highest modulation scheme and modulation schemes lower than second highest as shown in table 1 correspond to highest MCS supported by endpoint); and 
sending, by the terminal device to a network device, the at least one MCS threshold (Para 15: endpoint 140b may send an ECQI comprising the highest supported MCS level, 64QAM 1/2, and an MCS level inversion bit set to indicate that the immediately preceding MCS level is not supported (e.g., 16QAM 3/4 and 64QAM 1/2 are inverted), which indicates to the base station that the highest MCS and all the other lower MCS than second highest are supported).

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is supported or not. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower than second highest, and separate indication for the second highest. Thus, the endpoint sends information of highest MCS and support for second highest MCS (fourth MCS in claim), with other lower three MCS (at least one MCS) being implied to be supported. However, the reference does not specify transmission of the lower MCS levels. Yang is directed to improving system performance by UE sending information to base station if the MCS table with higher than 64QAM is supported. 

Furthermore, Yang teaches sending, by the terminal device to a network device, the at least one MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB, where the control signaling is used to indicate that the UE supports a second set of tables; Para 43: The CQI table in the second set of tables may be shown in Table 3, and the MCS table in the second set of tables may be shown in Table 4 or Table 5; as shown in table 3-5, the indication to support the second set includes multiple values or indexes of the MCS, coding rate and TBS; thus, sending of indication that second set of tables are supported is considered sending first, second and third index values for the supported MCS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine highest supported MCS determination and transmission as taught by Zhu with sending the information of multiple supported MCS as a table information as taught by Yang for the benefit of improving system performance and reducing waste of feedback resources as taught by Yang in abstract.

Regarding claim 6, Zhu teaches a data reporting method (Para 11, abstract: endpoints 140 implements effective channel quality indication (ECQI) as a means of reporting which modulation and coding scheme levels are supported; fig 3), comprising: 
receiving, by a network device from a terminal device at least one MCS threshold (MCS table as shown in table 1, where example in para 15 describes 64QAM ½ as highest MCS, indication for next highest 16QAM ¾ and the lower MCS than second highest 16QAM ½, QPSK ¾ as implied to be supported; here, lower MCS than second highest is considered as at least one MCS threshold; step 320-330, fig 3: endpoint determines highest supported MCS level and if next highest MCS level is supported; para 15: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM 1/2 and that the immediately preceding MCS level, 16QAM 3/4, cannot be supported; base station 120 is informed that it may use any MCS level below the highest MCS level (e.g., 64QAM 1/2, 16QAM 1/2, and QPSK 3/4) except for the immediately preceding MCS level (e.g., 16QAM 3/4); further para 46 also clarifies that if ECQI indicates 64QAM ½, it implies that the endpoint can receive every MCS level that requires lower SNR (e.g., QPSK 1/2, 3/4 and 16QAM 1/2 and 3/4) unless the MCS level inversion bit is set to indicate that the immediate preceding MCS level is not supported--in which case 16QAM 3/4 would be excluded; thus, the endpoint determines that 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table are supported), wherein the at least one MCS threshold is less than a fourth MCS threshold (in fig 3, step 320, the highest supported MCS is determined, and in step 330, the next highest MCS level being supported is determined; as shown in table 1, the MCS 16QAM ½, QPSK ¾, ½ are lower than the second highest MCS 16QAM ¾ ) and wherein the at least one MCS threshold and the fourth MCS threshold are associated with an MCS table corresponding to a highest modulation scheme (table 1, para 15, 46 describe that the second highest modulation scheme and modulation schemes lower than second highest as shown in table 1 correspond to highest MCS supported by endpoint); 
wherein the fourth MCS threshold is not reported by the terminal device (Para 45-46 describe that the highest MCS is sent and the inversion bit is used to indicate if the second highest MCS is supported by endpoint or not; thus, the second highest MCS is not sent by the terminal/end point).

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is supported or not. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower than second highest, and separate indication for the second highest. Thus, the endpoint sends information of highest MCS and support for second highest MCS (fourth MCS in claim), with other lower three MCS (at least one MCS) being implied to be supported. However, the reference does not specify transmission /reception of the lower MCS levels. Yang is directed to improving system performance by UE sending information to base station if the MCS table with higher than 64QAM is supported.

Furthermore, Yang teaches receiving, by a network device from a terminal device at least one MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB (eNB receives from the UE), where the control signaling is used to indicate that the UE supports a second set of tables; Para 43: The CQI table in the second set of tables may be shown in Table 3, and the MCS table in the second set of tables may be shown in Table 4 or Table 5; as shown in table 3-5, the indication to support the second set includes multiple values or indexes of the MCS, coding rate and TBS; thus, sending of indication that second set of tables are supported is considered sending first, second and third index values for the supported MCS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine highest supported MCS determination and transmission as taught by Zhu with sending the information of multiple supported MCS as a table information as taught by Yang for the benefit of improving system performance and reducing waste of feedback resources as taught by Yang in abstract.

Regarding claim 11, Zhu teaches an apparatus (endpoint 270, fig 2), wherein the apparatus comprises a processor and a memory (processor 272 and memory 274, fig 2), the memory stores a program, and the processor is configured to execute the program (para 34-38: memory stores software and processor in conjunction with memory provides the endpoint functionality) to cause the apparatus to: 
determine at least one MCS threshold (MCS table as shown in table 1, where example in para 15 describes 64QAM ½ as highest MCS, indication for next highest 16QAM ¾ and the lower MCS than second highest 16QAM ½, QPSK ¾ as implied to be supported; here, lower MCS than second highest is considered as at least one MCS threshold; step 320-330, fig 3: endpoint determines highest supported MCS level and if next highest MCS level is supported; para 15: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM 1/2 and that the immediately preceding MCS level, 16QAM 3/4, cannot be supported; base station 120 is informed that it may use any MCS level below the highest MCS level (e.g., 64QAM 1/2, 16QAM 1/2, and QPSK 3/4) except for the immediately preceding MCS level (e.g., 16QAM 3/4); further para 46 also clarifies that if ECQI indicates 64QAM ½, it implies that the endpoint can receive every MCS level that requires lower SNR (e.g., QPSK 1/2, 3/4 and 16QAM 1/2 and 3/4) unless the MCS level inversion bit is set to indicate that the immediate preceding MCS level is not supported--in which case 16QAM 3/4 would be excluded; thus, the endpoint determines that 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table are supported), wherein the at least one MCS threshold is less than a fourth MCS threshold (in fig 3, step 320, the highest supported MCS is determined, and in step 330, the next highest MCS level being supported is determined; as shown in table 1, the MCS 16QAM ½, QPSK ¾, ½ are lower than the second highest MCS 16QAM ¾ ) and wherein the at least one MCS threshold and the fourth MCS threshold are associated with an MCS table corresponding to a highest modulation scheme supported by the apparatus (table 1, para 15, 46 describe that the second highest modulation scheme and modulation schemes lower than second highest as shown in table 1 correspond to highest MCS supported by endpoint); and 
send, to a network device, the at least one MCS threshold (Para 15: endpoint 140b may send an ECQI comprising the highest supported MCS level, 64QAM 1/2, and an MCS level inversion bit set to indicate that the immediately preceding MCS level is not supported (e.g., 16QAM 3/4 and 64QAM 1/2 are inverted), which indicates to the base station that the highest MCS and all the other lower MCS than second highest are supported).

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is supported or not. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower than second highest, and separate indication for the second highest. Thus, the endpoint sends information of highest MCS and support for second highest MCS (fourth MCS in claim), with other lower three MCS (at least one MCS) being implied to be supported. However, the reference does not specify transmission of the lower MCS levels. Yang is directed to improving system performance by UE sending information to base station if the MCS table with higher than 64QAM is supported.

Furthermore, Yang teaches send, to a network device, the at least one MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB, where the control signaling is used to indicate that the UE supports a second set of tables; Para 43: The CQI table in the second set of tables may be shown in Table 3, and the MCS table in the second set of tables may be shown in Table 4 or Table 5; as shown in table 3-5, the indication to support the second set includes multiple values or indexes of the MCS, coding rate and TBS; thus, sending of indication that second set of tables are supported is considered sending first, second and third index values for the supported MCS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine highest supported MCS determination and transmission as taught by Zhu with sending the information of multiple supported MCS as a table information as taught by Yang for the benefit of improving system performance and reducing waste of feedback resources as taught by Yang in abstract.

Regarding claim 16, Zhu teaches an apparatus (base station 210, fig 2), wherein the apparatus comprises a processor and a memory (processor 212 and memory 214, fig 2), the memory stores a program, and the processor is configured to execute the program (para 26-30: memory stores software and processor in conjunction with memory provides the base station functionality) to cause the apparatus to: 
receive, from a terminal device at least one MCS threshold (MCS table as shown in table 1, where example in para 15 describes 64QAM ½ as highest MCS, indication for next highest 16QAM ¾ and the lower MCS than second highest 16QAM ½, QPSK ¾ as implied to be supported; here, lower MCS than second highest is considered as at least one MCS threshold; step 320-330, fig 3: endpoint determines highest supported MCS level and if next highest MCS level is supported; para 15: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM 1/2 and that the immediately preceding MCS level, 16QAM 3/4, cannot be supported; base station 120 is informed that it may use any MCS level below the highest MCS level (e.g., 64QAM 1/2, 16QAM 1/2, and QPSK 3/4) except for the immediately preceding MCS level (e.g., 16QAM 3/4); further para 46 also clarifies that if ECQI indicates 64QAM ½, it implies that the endpoint can receive every MCS level that requires lower SNR (e.g., QPSK 1/2, 3/4 and 16QAM 1/2 and 3/4) unless the MCS level inversion bit is set to indicate that the immediate preceding MCS level is not supported--in which case 16QAM 3/4 would be excluded; thus, the endpoint determines that 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table are supported), wherein the at least one MCS threshold is less than a fourth MCS threshold (in fig 3, step 320, the highest supported MCS is determined, and in step 330, the next highest MCS level being supported is determined; as shown in table 1, the MCS 16QAM ½, QPSK ¾, ½ are lower than the second highest MCS 16QAM ¾ ) and wherein the at least one MCS threshold and the fourth MCS threshold are associated with an MCS table corresponding to a highest modulation scheme (table 1, para 15, 46 describe that the second highest modulation scheme and modulation schemes lower than second highest as shown in table 1 correspond to highest MCS supported by endpoint); 
wherein the fourth MCS threshold is not reported by the terminal device (Para 45-46 describe that the highest MCS is sent and the inversion bit is used to indicate if the second highest MCS is supported by endpoint or not; thus, the second highest MCS is not sent by the terminal/end point).

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is supported or not. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower than second highest, and separate indication for the second highest. Thus, the endpoint sends information of highest MCS and support for second highest MCS (fourth MCS in claim), with other lower three MCS (at least one MCS) being implied to be supported. However, the reference does not specify transmission /reception of the lower MCS levels. Yang is directed to improving system performance by UE sending information to base station if the MCS table with higher than 64QAM is supported.

Furthermore, Yang teaches receive, from a terminal device at least one MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB (eNB receives from the UE), where the control signaling is used to indicate that the UE supports a second set of tables; Para 43: The CQI table in the second set of tables may be shown in Table 3, and the MCS table in the second set of tables may be shown in Table 4 or Table 5; as shown in table 3-5, the indication to support the second set includes multiple values or indexes of the MCS, coding rate and TBS; thus, sending of indication that second set of tables are supported is considered sending first, second and third index values for the supported MCS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine highest supported MCS determination and transmission as taught by Zhu with sending the information of multiple supported MCS as a table information as taught by Yang for the benefit of improving system performance and reducing waste of feedback resources as taught by Yang in abstract.

 Regarding claim 2, 7, 12 and 17, Zhu further teaches wherein the at least one MCS threshold comprises three MCS thresholds (the endpoint supports 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table as described in para 46; the 16QAM 1/2, QPSK ¾ and QPSK ½ are considered as three MCS threshold associated with table 1; where 16QAM ½ is the maximum MCS with SNR among the three), and wherein a maximum MCS threshold in the three MCS thresholds is less than or equal to 1 plus a maximum MCS index value directly corresponding to a code rate in the MCS table (as shown in table 1 and described in para 15, 46, the maximum index value supported is for the 64QAM with ½ coding rate, while the 16QAM ½ is less than the 64QAM 2/3 (next in the table)).

 Regarding claim 4, 9, 14 and 19, Zhu further teaches sending, by the terminal device to the network device (or receiving, by the network device from a terminal device), the highest modulation scheme supported by the terminal device (Para 15, 46: endpoint 140b sends to base station, an ECQI comprising the highest supported MCS level, 64QAM ½), wherein the fourth MCS threshold is determined by the network device based on the highest modulation scheme supported by the terminal device (as described in para 15 and 46, the endpoint supports 64QAM ½, which is indicated to the base station and base station is informed of using highest MCS level or lower; the highest 64QAM ½ is considered as the fourth MCS). 
 
Claims 21, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20100103887) in view of Yang et al. (US 20170012735) in further view of Jiang et al. (US 2020/0163078)

 Regarding claims 21, 23, 25 and 27, Zhu in view of Yang teaches the limitations of the respective parent claims. 

Zhu further teaches wherein the at least one MCS threshold comprises three MCS thresholds (the endpoint supports 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table as described in para 46; the 16QAM 1/2, QPSK ¾ and QPSK ½ are considered as three MCS threshold associated with table 1; where 16QAM ½ is the maximum MCS with SNR among the three). 

Zhu in view of Yang fail to teach the PTRS time domain density being determined based on MCS threshold. Jiang is direct to configuration resource transmission (abstract), and determination of phase tracking reference signal (PTRS) time domain density based on MCS threshold level (para 134-137). 

Furthermore, Jiang teaches at least one of the fourth MCS threshold or the three MCS thresholds is used for determining phase tracking reference signal (PTRS) time domain density (Para 134: the level threshold of the MCS includes multiple values, MCS1, MCS2 and MCS3, and different level thresholds of the MCS represent different time-domain densities of the phase tracking reference signal; para 134-137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine highest supported MCS determination and transmission as taught by Zhu and Yang with determination of PTRS density based on MCS level as taught by Jiang for the benefit of improving user experience in high frequency transmissions as taught by Jiang in Para 24 and 133.

Allowable Subject Matter
 Claims 22, 24, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to cited portions of Zhu and Yang not teaching the amended limitations of claim 1 have been considered but are moot because the arguments do not apply to the cited portions of references being used in the current rejection. It is noted that although the references Zhu and Yang are used in current rejection of claim 1, the ground of rejection to the references have changed necessitated by the amendment filed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        4/28/2022